EXHIBIT 24 POWER OF ATTORNEY KNOW EVERYONE BY THESE PRESENTS, that each director whose signature appears below constitutes and appoints Mark E. Reese and Bruce G. Kelley, jointly and severally, his or her attorneys-in-fact, each with the power of substitution, for him or her in any and all capacities related to signing and filing the Form 10-K (annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934) for the year ending December 31, 2012, and all other related filings with the Securities and Exchange Commission, and hereby ratifies and confirms all that each of said attorneys-in-fact, or his substitute or substitutes, may do or cause to be done by virtue hereof. SIGNATURE TITLE /s/ George C. Carpenter III George C. Carpenter III Chairman of the Board of Directors /s/ Stephen A. Crane Stephen A. Crane Director /s/ Jonathan R. Fletcher Jonathan R. Fletcher Director /s/Robert L. Howe Robert L. Howe Director /s/ Bruce G. Kelley Bruce G. Kelley Director /s/ Gretchen H. Tegeler Gretchen H. Tegeler Director March 4, 2013
